Title: From Alexander Hamilton to Oliver Wolcott, Junior, 2 May 1799
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


Sir,
New York May 2nd. 1799

When lately in Philadelphia, I mention’d to you that the Secretary of War had given me to expect some Communication from you previous to the Execution of an Order which he has given me respecting a Military Escort to protect the marking of an Indian boundary line.
This is intended to remind you of the matter and to repeat to you that I wait for this Communication.
With great respect   I have the honor &c
Oliver Wolcott EsqrSecy. of the Treasury
